As to the defendant John P. Worstell, I think the judgment should be reversed. It appears from the allegations of the complaint and the findings of the trial court that in the month of May, 1899, he was appointed to the position of bath attendant at a salary of $900 per annum upon certification to the appointing officer by the civil service commission; that his name was at the head of the eligible list for such attendants, and that in the month of June, 1900, he was transferred as such attendant from the borough of Manhattan to the borough of Brooklyn. On the third day of April, 1902, he again entered a competitive examination by the civil service commission, and upon such examination he was placed number seven upon the eligible list for appointment or promotion to the position of superintendent of public baths and comfort stations, and subsequently, and on or about July 6, 1903, he was advanced to the position of assistant superintendent of public baths and comfort stations in the borough of Brooklyn at a salary of $1,500 a year with the consent of the municipal civil service commission, and entered upon his duties as such assistant superintendent, and subsequently, and on the second of December, 1903, he was advanced to the position of superintendent of public baths and comfort stations, with the consent of such commission, *Page 256 
at a compensation of $2,500 per year. It thus appears that before his advancement to the position of assistant superintendent or of superintendent he had served the municipality for upwards of four years as bath attendant under an appointment made pursuant to the provisions of the Civil Service Law, he then being the highest upon the list, and there is no pretense in the case but that his services during this entire period were faithful and entirely satisfactory to his superior officer. It further appears, as we have seen, that upon the competitive examination which took place on the third day of April, 1902, he was placed seventh upon the list, on which Washington W. Weeks was at the head. But under the allegations of the plaintiff's complaint it appears that on the first day of August thereafter Weeks, for some reason, had disappeared from the list; for it was then alleged that William N. Beers, William H. Hale, the plaintiff, and Edward C. Kreschner at that time remained at the head of the list; that Beers had been appointed an assistant fire marshal; that the plaintiff Hale had been appointed a third grade clerk and that Edward C. Kreschner had been appointed an inspector of tenements. It thus appears that the three persons, standing at the head of the list after Weeks, had received appointments and that James W. Moran, Franklin M. Horton and John P. Worstell, the defendant in this action, were the next three remaining on the list undisposed of. Under the rule then in force the appointing officer had the right, with the consent of the municipal civil service commission, to recognize the merit, fitness, fidelity and ability from the faithful and satisfactory services of a person who had been in service for at least three years prior thereto, in making a promotion to a position for which he had passed a competitive examination. The eligible list was made up both for original appointments and promotions, but under the findings upon which this judgment is based, the defendant Worstell is the only person who appears upon the list as holding a position in that department who was a candidate for promotion. Under section 15 of the Civil Service Law it is provided *Page 257 
that "Vacancies in positions in the competitive class shall be filled, so far as practicable, by promotion from among persons holding positions in a lower grade in the department, office or institution in which the vacancy exists." Here we have an express statutory provision requiring vacancies in a department, office or institution to be filled, so far as practicable, by promotion from persons holding positions in a lower grade in that department, office or institution. This permits competition among the persons holding positions in a department, etc., for promotion to a higher position in such department when a vacancy occurs, and prevents such vacancies from being filled by outside persons who have never held positions under the civil service or who may be connected with some other department or office, unless there exists some special reason with reference to the position to be filled that renders it impracticable to be filled by promotions from those holding lower positions in the same department, such as a doctor or surgeon, or a person possessed of technical knowledge or skill. It consequently follows that the defendant Worstell, being the only person upon the eligible list who, under the findings, held a position in the department of public baths at the time the vacancies referred to in the findings occurred, his promotion was legal. The judgment as to him should, therefore, be reversed.
GRAY and EDWARD T. BARTLETT, JJ., concur with CHASE, J., and CULLEN, Ch. J., concurs with CHASE, J., in memorandum; VANN J., concurs with HAIGHT, J.; WILLARD BARTLETT, J., not sitting.
Judgment affirmed.